The witness whom appellant is charged to have suborned, changed her story; and her subsequent testimony, it is clear, is not and could not be the basis of the charge of subornation of perjury. Concededly, she told the truth; therefore, it follows that appellant did not induce the witness to swear falsely. At most, there is only the inference that appellant endeavored — unsuccessfully, however — to persuade the witness to tell a story different from the true one she related. The judgment should be reversed with direction to dismiss the action.
SIMPSON, J., concurs with MILLARD, J.